Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 September 2022 has been entered.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-12, 23 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasenberg (US 2015/0272676).
	Regarding claims 1, 23, and 44, Hasenberg discloses a system for dental or surgical treatment of oral tissue in FIG. 2, the system comprising: a laser source (102); a hand piece (104) operatively coupled to the laser source and; a device for directing radiation (110) emitted by the laser source through the handpiece to an oral treatment area (functionally capable of being directed to an oral area), the device comprising: a disposable tube (140, as the entire tip can be disposed of as anything is disposable it is construed to meet the breadth of the limitation) attachable to the handpiece (104) and comprising at least one opening (132 is a transmitting surface for light [0033} and is construed as an opening to allow light) along a sidewall of the tube for direction radiation radially ([0033], “reflecting the other laser energy 120A laterally through the transmitting surface 136”); and a lens (133), disposed completely within the tube, for modifying at least one of a profile or a direction of the radiation emitted from the tube ([0033]), wherein the lens, comprises a first optical material having a first refractive index (n1) and a second optical material having a second refractive index (n2), such that the first refractive index (n1) and the second refractive index (n2) permit transmission of the radiation through the opening along the sidewall and through a distal end of the disposable tube ([0033]; [0039] dichroic coatings have two refractive indices and 120b/a are direct by such through 133).
	 Regarding claim 9, wherein the disposable tube comprises an opening (142) at a distal end for emitting the radiation from the tube (directs 120B axially).
	Regarding claim 10, wherein the disposable tube further comprises at least one opening (142) at a distal end of the tube for directing radiation axially (directs 120B axially).
	Regarding claim 11, wherein the lens (133) comprises at least one reflective surface ([0033], “while reflecting the other laser energy 120a”).
	Regarding claim 12, wherein the reflective surface comprises a planar surface ([0033], 133 is planar).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Hasenberg (US 2015/0272676) in view of Diao (US 2019/0175408).
Regarding claim 2, Hasenberg discloses the claimed invention substantially as claimed.
Hasenberg fail(s) to disclose wherein the lens comprises a cylindrical lens.
However,  Diao discloses wherein the lens comprises a cylindrical lens (210 is cylindrical, a cylinder is shown in FIG. 2A);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Hasenberg by requiring wherein the lens comprises a cylindrical lens, as taught by Diao, for the purpose of focusing the laser light to a treatment area.
Regarding claims 42-43, Hasenberg discloses the claimed invention substantially as claimed as set forth above.
Hasenberg fail(s) to disclose wherein the lens comprises a reflective surface and is adapted to cause the radiation to converge towards a focal point located within the tube and to diverge before exiting the tube.
However, Diao discloses a lens system within a tube (110) which can converge and diverge within the tube (104) (106 is shown in FIG 1B to converge towards a focal point and diverge from that focal point before exiting; see figure below).

    PNG
    media_image1.png
    378
    758
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Hasenberg, by requiring wherein the lens comprises a reflective surface and is adapted to cause the radiation to converge towards a focal point located within the tube and to diverge before exiting the tube, as taught by Diao, for the purpose of focusing the laser light to a treatment area.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Hasenberg (US 2015/0272676) in view of Hienrich (US 2014/0134568).
Regarding claim 3, Hasenberg discloses the claimed invention substantially as claimed as set forth above.
Hasenberg fail(s) to teach wherein the substantially cylindrical lens comprises a lens fabricated from zinc sulfide (ZNs, gallium lanthanum sulfide glass , or chalcogenide glass ( note the steps of fabrication are not being taught as such is product by process, only that the resultant structure of the lens is made from one of the three materials.).
However, Heinrich teaches a lens ([0019], ‘window …a lens”, which is chalcogenide glass).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Hasenberg, by requiring wherein the substantially cylindrical lens comprises a lens fabricated from chalcogenide glass, as taught by Hienrich, for the purpose of using a glass which can withstand the heat of the laser.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hasenberg (US 2015/0272676)  in view of Paamand (US 2018/0333205).
Regarding claims 4-8, Hasenberg discloses the claimed invention substantially as claimed as set forth above.
Hasenberg teaches a lens but fails to teach (claim 4) wherein the substantially cylindrical lens comprises a convex surface; (claim 5) wherein the convex surface causes the radiation to converge towards a focal point from the convex surface and to diverge radially at a fan angle from the focal point; (claim 6) wherein the fan angle is up to about 45 degrees; (claim 7) wherein the substantially cylindrical lens comprises a concave surface; (claim 8) wherein the concave surface causes the radiation to diverge radially at a fan angle from the concave surface.
However, Paamand discloses lenses in FIGS. 4 and 9 with a concave (FIG. 4) and convex (FIG. 9. [0041], “convex”) which converge at focal points and have different fan angles of the light while Paamand fails to teach exactly 45 degrees , however, [0054];[0057] of Paamand teaches changing the radii of curvature of the lens changes the diverging angle of light and a person of ordinary skill in the art would appreciate that the ranges of curvature of the lens can vary the angle of spread of the light beam and as a result the position of the working laser as such is a result effective variable of the amount of curve of the respective surfaces as a smaller or larger curve would change width of fan angle, a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Hasenberg, by requiring (claim 4) wherein the substantially cylindrical lens comprises a convex surface; (claim 5) wherein the convex surface causes the radiation to converge towards a focal point from the convex surface and to diverge radially at a fan angle from the focal point; (claim 6) wherein the fan angle is up to about 45 degrees; (claim 7) wherein the substantially cylindrical lens comprises a concave surface; (claim 8) wherein the concave surface causes the radiation to diverge radially at a fan angle from the concave surface, as taught by Paamand, for the purpose of altering the light to fit the desired treatment area of the patient.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hasenberg (US 2015/0272676)  in view of Saadatmanesh (US 5242,438). 
  Regarding claims 17-18, Hasenberg discloses the claimed invention substantially as claimed as set forth above.
Hasenberg fail(s) to teach  (claim 17) wherein the reflective surface comprises a substrate coated with a metallic material; (claim 18) wherein the metallic material is selected from the group consisting of gold, silver, copper, a reflective material for reflecting a beam of radiation from the infrared spectrum, and combinations thereof.
However, Saadatmanesh teaches a laser reflective coating which is gold (col. 3 lines 24-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Hasenberg, by requiring  the reflective surface comprises a substrate coated with a metallic material; (claim 18) wherein the metallic material is selected from the group consisting of gold, silver, copper, a reflective material for reflecting a beam of radiation from the infrared spectrum, and combinations thereof, as taught by Saadatmanesh, for the purpose of using a different coating material to control light modification properties and as a matter of obvious design choice since Saadatmanesh teaches a coating material similar to that disclosed by Hasenberg. Therefore, it is noted that the different reflective coatings are known equivalents.
	
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772